      2:20-cv-01687-DCN         Date Filed 09/11/20      Entry Number 72        Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF SOUTH CAROLINA
                             CHARLESTON DIVISION


SOUTH CAROLINA COASTAL                           )
CONSERVATION LEAGUE, et al.,                     )
                                                 )
               Plaintiffs,                       )
                                                 )
       v.                                        )
                                                 )
ANDREW R. WHEELER, in his official               )
capacity as Administrator of the                 )
                                                               No. 2:20-cv-01687-DCN
U.S. Environmental Protection Agency, et al.,    )
                                                 )
 Defendants.                                     )
                                                 )
AMERICAN FARM BUREAU                             )
FEDERATION, et al.,                              )
                                                 )
 Intervenor-Defendants.                          )
                                                 )

                                                ORDER

       Upon consideration of the parties’ Consent Motion to Modify Scheduling Order by

Consolidating Plaintiffs’ Response and Reply Briefs into a Single Brief, and good cause

appearing therefore, IT IS HEREBY ORDERED that the motion is GRANTED, and paragraph 3

of the Court’s scheduling order entered July 7, 2020, Doc. 57, is modified to authorize Plaintiffs

to file a single consolidated response/reply brief of up to 65 pages. The remainder of the Court’s

July 7 scheduling order remains in force.

       IT IS SO ORDERED.



       This the 11th day of September, 2020
                                                                    ________________________
                                                                    David C. Norton
                                                                    United States District Judge
